Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                          DETAILED ACTION
Claims 1-11 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
U.S. Patent No. 10,285,150 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claims 1-11 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-34 of U.S. Patent No. 10,285,150 B2, to Baldemair et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Baldemair et al.  also claims: 
  A base station for determining an uplink transmission timing correction for communication in a telecommunication system in which aggregation of component carriers is applied, the base station comprising:
a receiver for receiving an uplink (UL) signal on a selected UL component carrier from a user equipment;

a unit for determining a timing correction of the UL transmission timing based on the
measured arrival time, and for determining for which UL component carriers used by the user equipment the determined timing correction is valid; and
a transmitter for sending to the user equipment the timing correction and information indicating for which of the UL component earners the timing correction is valid.
Claim 1 of Baldemair et al.  recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Baldemair et al. is narrower in scope than claim 1  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 1 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Baldemair et al, and the omission of the additionally recited limitations of claim 1 in Baldemair et al. does not change the functions of the limitations recited in claim 1  of the present application since the omitted limitations are directed to further determining the timing correction is valid is based on uplink component carriers have the same downlink timing reference as the first uplink component carrier, or have a downlink timing reference aligned with or having a fixed offset relative to the downlink timing reference of the first uplink component carrier; and sending the timing correction and an indication of the other uplink component carriers for which the timing correction is valid to the user equipment in claim 1 of Baldemair et al.
Regarding claim 2 of the present application, Baldemair et al. also claims the identical limitations as of claim 2 recites wherein the determination for which of the UL component carriers the  (Baldemair et al.  Claim 2). 
Regarding claim 3 of the present application, Baldemair et al. also claims the identical limitations as of claim 2 recites wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference aligned with a DL timing reference associated with the selected UL, component carrier.
 (Baldemair et al.  Claims 3 and 9).  
Regarding claim 4 of the present application, Baldemair et al. also claims the identical limitations wherein the DL timing reference is a synchronization signal or reference signal of a DL component carrier used by the user equipment (Baldemair et al.  Claim 4).  
Regarding claim 5 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference with a defined offset relative to a DL timing reference associated with the selected uplink component carrier (Baldemair et al.  Claim 5).  
Regarding claim 6 of the present application, Baldemair et al. also claims the identical limitations wherein the downlink (DL) timing references are synchronization signals or reference signals on different DL component carriers used by the user equipment. (Baldemair et al.  Claim 6).  
Regarding claim 7 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for only the selected UL component carrier when the component carriers are time division duplex carriers with different downlink or uplink allocations across the TDD carriers (Baldemair et al.  Claim 7).  
Regarding claim 8 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is sent via Radio Resource Control (RRC) signaling. (Baldemair et al.  Claim 8).  
Regarding claim 9 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is signaled with Medium Access Control (MAC) control elements (Baldemair et al.  Claim 9).  
Regarding claim 10, of the present application, Baldemair et al.  also claims: 
  A method performed by a base station, the method comprising:
measuring an arrival time of an UL signal received via a receiver of the base station, the UL signal transmitted by a User Equipment (UE) on a selected UL component carrier in an aggregation of component carriers configured for the UE, the arrival time depending upon an UL transmission timing used by the UE for transmitting on the selected UL component carrier;
determining a timing correction for the UL transmission timing and determining for
which UL component carriers among the aggregation of component carriers the timing correction is valid; and
transmitting, via the transmitter, signaling indicating the timing correction and the UL component carriers for which the timing correction is valid.
Claim 18 of Baldemair et al.  recites additional limitations and features than that of claim 10 in the present application; that is, claim 18 of Baldemair et al. is narrower in scope than claim 10  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 10 of the present application is an obvious variation of claim 18 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 18 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); 

Regarding claim 11, of the present application, Baldemair et al.  also claims: 
  A base station comprising:
a receiver configured to receive an Uplink (UL) signal from a User Equipment (UE)
configured with two or more UL component carriers, the UL signal received on a certain one of the two or more UL component earners;
processing circuitry configured to:
determine a timing correction for an UL transmission timing used by the UE for transmitting the UL signal, the timing correction based on an arrival time measured for the UL signal;
identify other US., component carriers of the UE for which the timing correction is
valid, the identified UL component carriers referenced to a Downlink (DL) timing referenced used for the certain UL component carrier, or
referenced to a DL timing reference that depends on the DL timing
reference used for the certain UL component carrier; and send, via a transmitter of the base station, signaling to the UE indicating the timing correction and the identified UL component carriers.
Claim 1 of Baldemair et al.  recites additional limitations and features than that of claim 11 in the present application; that is, claim 1 of Baldemair et al. is narrower in scope than claim 11  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 11 of the present application is an obvious variation of claim 1 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 1 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 10 in the present application are also recited in claim 1 of Baldemair et al, and the omission of the additionally recited limitations of claim 1 in Baldemair et al. does not change the functions of the limitations recited in claim 11  of the present application since the omitted limitations are directed to further determining the timing correction is valid is based on uplink component carriers have the same downlink timing reference as the first uplink component carrier, or have a downlink timing reference aligned with or having a fixed offset relative to the downlink timing reference of the first uplink component carrier; and sending the timing correction and an indication of the other uplink component carriers for which the timing correction is valid to the user equipment in claim 1 of Baldemair et al. Claims 2 of Baldemair et al. also discloses wherein the determination for which of the uplink component carriers the determined timing correction is valid is based on a downlink timing reference associated with the respective uplink component carrier. 
Similarly claims 10-34 of Baldemair et al.  also discloses limitations as recited above in claims 1-11 of present application. 
Double Patenting
U.S. Patent No. 8,902,811 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-11 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-28 of U.S. Patent No. 8,902,811 B2, to Baldemair et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Baldemair et al.  also claims: 
  A base station for determining an uplink transmission timing correction for communication in a telecommunication system in which aggregation of component carriers is applied, the base station comprising:
a receiver for receiving an uplink (UL) signal on a selected UL component carrier from a user equipment;
a unit for measuring an arrival time of the UL signal, where the arrival time at the base station is influenced by a respective UL transmission timing used by the UE for the UL component carrier, as well as the propagation delay experienced by the UL signal;
a unit for determining a timing correction of the UL transmission timing based on the
measured arrival time, and for determining for which UL component carriers used by the user equipment the determined timing correction is valid; and
a transmitter for sending to the user equipment the timing correction and information indicating for which of the UL component earners the timing correction is valid.
Claim 1 of Baldemair et al.  recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Baldemair et al. is narrower in scope than claim 1  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Baldemair 
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Baldemair et al, and the omission of the additionally recited limitations of claim 1 in Baldemair et al. does not change the functions of the limitations recited in claim 1  of the present application since the omitted limitations are directed to further determining the timing correction is valid is based on uplink component carriers have the same downlink timing reference as the first uplink component carrier, or have a downlink timing reference aligned with or having a fixed offset relative to the downlink timing reference of the first uplink component carrier; and sending the timing correction and an indication of the other uplink component carriers for which the timing correction is valid to the user equipment in claim 1 of Baldemair et al.
Regarding claim 2 of the present application, Baldemair et al. also claims the identical limitations as of claim 2 recites wherein the determination for which of the UL component carriers the determined timing correction is valid is based on which downlink timing references are associated with respective ones of the UL component carriers used by the user equipment (Baldemair et al.  Claim 1). 
Regarding claim 3 of the present application, Baldemair et al. also claims the identical limitations as of claim 2 recites wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference aligned with a DL timing reference associated with the selected UL, component carrier.
 (Baldemair et al.  Claim 1).  
Regarding claim 4 of the present application, Baldemair et al. also claims the identical limitations wherein the DL timing reference is a synchronization signal or reference signal of a DL component carrier used by the user equipment (Baldemair et al.  Claim 2).  
Regarding claim 5 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference with a defined offset relative to a DL timing reference associated with the selected uplink component carrier (Baldemair et al.  Claim 3).  
Regarding claim 6 of the present application, Baldemair et al. also claims the identical limitations wherein the downlink (DL) timing references are synchronization signals or reference signals on different DL component carriers used by the user equipment. (Baldemair et al.  Claim 2).  
Regarding claim 7 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for only the selected UL component carrier when the component carriers are time division duplex carriers with different downlink or uplink allocations across the TDD carriers (Baldemair et al.  Claim 4).  
Regarding claim 8 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is sent via Radio Resource Control (RRC) signaling. (Baldemair et al.  Claim 5).  
Regarding claim 9 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is signaled with Medium Access Control (MAC) control elements (Baldemair et al.  Claim 1).  
Regarding claim 10, of the present application, Baldemair et al.  also claims: 
  A method performed by a base station, the method comprising:
measuring an arrival time of an UL signal received via a receiver of the base station, the UL signal transmitted by a User Equipment (UE) on a selected UL component carrier in an aggregation of component carriers configured for the UE, the arrival time depending upon an UL transmission timing used by the UE for transmitting on the selected UL component carrier;
determining a timing correction for the UL transmission timing and determining for
which UL component carriers among the aggregation of component carriers the timing correction is valid; and
transmitting, via the transmitter, signaling indicating the timing correction and the UL component carriers for which the timing correction is valid.
Claim 10 of Baldemair et al.  recites additional limitations and features than that of claim 10 in the present application; that is, claim 10 of Baldemair et al. is narrower in scope than claim 10  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 10 of the present application is an obvious variation of claim 10 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 10 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 10 in the present application are also recited in claim 10 of Baldemair et al, and the omission of the additionally recited limitations of claim 10 in Baldemair et al. does not change the functions of the limitations recited in claim 10  of the present application since the omitted limitations are directed to further determining the timing correction is valid is based on uplink component carriers have the same downlink timing reference as the first uplink component carrier, or have a downlink timing reference aligned with or having a fixed offset relative to the downlink timing reference of the first uplink component carrier; and sending 

Regarding claim 11, of the present application, Baldemair et al.  also claims: 
  A base station comprising:
a receiver configured to receive an Uplink (UL) signal from a User Equipment (UE)
configured with two or more UL component carriers, the UL signal received on a certain one of the two or more UL component earners;
processing circuitry configured to:
determine a timing correction for an UL transmission timing used by the UE for transmitting the UL signal, the timing correction based on an arrival time measured for the UL signal;
identify other US., component carriers of the UE for which the timing correction is
valid, the identified UL component carriers referenced to a Downlink (DL) timing referenced used for the certain UL component carrier, or
referenced to a DL timing reference that depends on the DL timing
reference used for the certain UL component carrier; and send, via a transmitter of the base station, signaling to the UE indicating the timing correction and the identified UL component carriers.
Claim 1 of Baldemair et al.  recites additional limitations and features than that of claim 11 in the present application; that is, claim 1 of Baldemair et al. is narrower in scope than claim 11  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 11 of the present application is an obvious variation of claim 1 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 1 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 10 in the present application are also recited in 
Similarly claims 7-28 of Baldemair et al.  also discloses limitations as recited above in claims 1-11 of present application. 



Double Patenting
U.S. Patent No. 10,791,532 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claims 1-11 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-19 of U.S. Patent No. 10,791,532 B2, to Baldemair et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Baldemair et al.  also claims: 
  A base station for determining an uplink transmission timing correction for communication in a telecommunication system in which aggregation of component carriers is applied, the base station comprising:
a receiver for receiving an uplink (UL) signal on a selected UL component carrier from a user equipment;
a unit for measuring an arrival time of the UL signal, where the arrival time at the base station is influenced by a respective UL transmission timing used by the UE for the UL component carrier, as well as the propagation delay experienced by the UL signal;
a unit for determining a timing correction of the UL transmission timing based on the
measured arrival time, and for determining for which UL component carriers used by the user equipment the determined timing correction is valid; and
a transmitter for sending to the user equipment the timing correction and information indicating for which of the UL component earners the timing correction is valid.
Claim 6 of Baldemair et al.  recites additional limitations and features than that of claim 1 in the present application; that is, claim 6 of Baldemair et al. is narrower in scope than claim 1  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 6 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 6 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 6 of Baldemair et al, and the omission of the additionally recited limitations of claim 1 in Baldemair et al. does not change the functions of the limitations recited in claim 1 of the present application as claim 1 defines arrival time as also disclosed in claim 6 of Baldemair et al. 
Regarding claim 2 of the present application, Baldemair et al. also claims the identical limitations recites wherein the determination for which of the UL component carriers the determined timing correction is valid is based on which downlink timing references are associated with respective ones of the UL component carriers used by the user equipment (Baldemair et al.  Claim 7). 
Regarding claim 3 of the present application, Baldemair et al. also claims the identical limitations as of claim 2 recites wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference aligned with a DL timing reference associated with the selected UL, component carrier.
 (Baldemair et al.  Claim 8).  
Regarding claim 4 of the present application, Baldemair et al. also claims the identical limitations wherein the DL timing reference is a synchronization signal or reference signal of a DL component carrier used by the user equipment (Baldemair et al.  Claim 9).  
Regarding claim 5 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference with a defined offset relative to a DL timing reference associated with the selected uplink component carrier (Baldemair et al.  Claim 10).  
Regarding claim 6 of the present application, Baldemair et al. also claims the identical limitations wherein the downlink (DL) timing references are synchronization signals or reference signals on different DL component carriers used by the user equipment. (Baldemair et al.  Claim 11).  
Regarding claim 7 of the present application, Baldemair et al. also claims the identical limitations wherein the timing correction is determined to be valid for only the selected UL component carrier when the component carriers are time division duplex carriers with different downlink or uplink allocations across the TDD carriers (Baldemair et al.  Claim 12).  
Regarding claim 8 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is sent via Radio Resource Control (RRC) signaling. (Baldemair et al.  Claim 13).  
Regarding claim 9 of the present application, Baldemair et al. also claims the identical limitations  wherein the information indicating for which of the UL component carriers the timing correction is valid is signaled with Medium Access Control (MAC) control elements (Baldemair et al.  Claim 14).  
Regarding claim 10, of the present application, Baldemair et al.  also claims: 
  A method performed by a base station, the method comprising:
measuring an arrival time of an UL signal received via a receiver of the base station, the UL signal transmitted by a User Equipment (UE) on a selected UL component carrier in an aggregation of component carriers configured for the UE, the arrival time depending upon an UL transmission timing used by the UE for transmitting on the selected UL component carrier;
determining a timing correction for the UL transmission timing and determining for
which UL component carriers among the aggregation of component carriers the timing correction is valid; and
transmitting, via the transmitter, signaling indicating the timing correction and the UL component carriers for which the timing correction is valid.
Claim 6 of Baldemair et al.  recites additional limitations and features than that of claim 10 in the present application; that is, claim 6 of Baldemair et al. is narrower in scope than claim 10  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 10 of the present application is an obvious variation of claim 6 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 6 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); 

Regarding claim 11, of the present application, Baldemair et al.  also claims: 
  A base station comprising:
a receiver configured to receive an Uplink (UL) signal from a User Equipment (UE)
configured with two or more UL component carriers, the UL signal received on a certain one of the two or more UL component earners;
processing circuitry configured to:
determine a timing correction for an UL transmission timing used by the UE for transmitting the UL signal, the timing correction based on an arrival time measured for the UL signal;
identify other US., component carriers of the UE for which the timing correction is
valid, the identified UL component carriers referenced to a Downlink (DL) timing referenced used for the certain UL component carrier, or
referenced to a DL timing reference that depends on the DL timing
reference used for the certain UL component carrier; and send, via a transmitter of the base station, signaling to the UE indicating the timing correction and the identified UL component carriers.
Claim 6 of Baldemair et al.  recites additional limitations and features than that of claim 11 in the present application; that is, claim 6 of Baldemair et al. is narrower in scope than claim 11  of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 11 of the present application is an obvious variation of claim 6 in Baldemair et al. with the only difference being the omission of the additional limitations recited in claim 6 of Baldemair et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and
its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 10 in the present application are also recited in claim 6 of Baldemair et al, and the omission of the additionally recited limitations of claim 6 in Baldemair et al. does not change the functions of the limitations recited in claim 11  of the present application since the omitted limitations are directed to further identify the UL component. 
Claims 7-14  also recite similar functions as described above in claim 11. 
Thus claims 1-19 of Baldemair et al.  also discloses limitations as recited above in claims 1-11 of present application. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang US-20120076105-A1 discloses a method of controlling uplink transmission at a user equipment in a wireless communication system, wherein the user equipment is connected to multiple component carriers is provided, in which the method includes receiving configuration information for transmitting an uplink signal from a base station; and identifying a time for transmitting the uplink signal to the base station on a corresponding uplink component 
carrier in use of the configuration information, wherein if the corresponding uplink component carrier is in a non-available state at the time for transmitting the uplink signal, the uplink signal is not transmitted on the corresponding component carrier (Paragraph 0005). 
Rangan US-20080013478-A1 discloses a method of synchronizing a wireless terminal with a base station in an OFDM wireless communication environment may comprise receiving a signal comprising a set of tones from a wireless terminal wherein the tone spacing between any adjacent two tones is not equal, and determining an arrival time of the signal.  The method may further comprise comparing the arrival time of the signal to a target arrival time window and transmitting a timing correction command that is generated as a function of the comparison of the arrival time to the target arrival time window, to the wireless terminal (Paragraph 0009). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413